Cobb, J.
1. That a party was providentially prevented from attending court, and that her counsel stated in his place he could not go safely to trial without her presence, was not, without more, sufficient to constrain the trial judge to grant to such party a fifth continuance, when it appeared that at least three of the previous continuances had been predicated upon her absence on account of sickness. Certainly under such circumstances the question of granting another continuance was, even under section 5131 of the Civil Code, a matter within the discretion of the judge. See, in this connection, Mitchell v. Mitchell, 40 Ga. 11.
2. In the trial of an action upon a promissory note where the plaintiff introduced in evidence the note sued on and closed, and the defendant thereupon closed without introducing any evidence whatever, it was not error to direct a verdict in the plaintiff’s favor.

Judgment affirmed.


All the Justices concurring.